I115th CONGRESS1st SessionH. R. 819IN THE HOUSE OF REPRESENTATIVESFebruary 2, 2017Mr. Collins of Georgia (for himself, Mr. Gohmert, Mr. Carter of Georgia, Mr. Farenthold, Mr. Jody B. Hice of Georgia, Mr. Allen, and Mr. Gaetz) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to prohibit aliens in an unlawful immigration status from claiming the earned income tax credit. 
1.Short titleThis Act may be cited as the Tax Credit Accountability Act of 2017. 2.Disallowing earned income tax credit for aliens in unlawful immigration status (a)In generalSection 32(c)(1) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph: 
 
(G)Exception for aliens in unlawful immigration statusThe term eligible individual does not include any alien individual who, at any point during the taxable year, is in an unlawful immigration status.. (b)Effective dateThe amendment made by this section shall apply to— 
(1)any return of tax which is filed after the date of the enactment of this Act, and (2)any amendment or supplement (to any return of tax) which is filed after such date (without regard to the date on which the return of tax is filed). 
